DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 11-13, 19, 20, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al (US 2020/0008216, hereinafter Iyer, claiming the priority date of provisional applications 62/473,715 and 62/501,345), in view of Zhou et al (US 2019/0306801, hereinafter Zhou, claiming priority of provisional application 62/650,874), in view of Grishaw (US 2010/0161851, hereinafter Grishaw) and in view of Su et al (CN 106922035(A), as disclosed in the IDS, hereinafter Su, with machine translation).

Regarding claim 1, Iyer discloses an access point (AP) (Access point, Para [0301]) comprising: a wireless interface (wireless interface, Para [0301]); and at least one processor (processor, Para [0357]) configured to: send, to the first wireless device through the wireless interface, a preemption indication to cause the first wireless device to pause data transmission over a wireless channel (preemption signal is transmitted to the UE that carries a pause indicator, Para [0257] that pauses UE transmission), and send, to the first wireless device, a resume indication to cause the first wireless device to resume a transmission over the wireless channel (transmission by UE is paused until a resume-signal is transmitted to the UE, Para [0257]/Fig. 50.  Also see Para [0164]/Fig. 6 of provisional 62/501,345);									but does not explicitly disclose after sending the preemption indication, send, to one or more BS transmits first DCI to a first group of UEs indicating radio resource are preempted or reserved for another wireless device and BS transmits second DCI to the other wireless device with resource assignment that overlaps the resources from previous assignment/grant of original UEs, Para [0190].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Zhou in order to provide preemption signaling without increasing signaling overhead and/or decreasing spectral efficiency;								and the references do not explicitly disclose determine that transmission of a data frame is incomplete in response to receiving, from the first wireless device, pre-emption information indicating that transmission of the data from by the first wireless device is incomplete nor sending the trigger in response to receipt of the pre-emption information.  Grishaw discloses an end-of-frame indicator for a suspended (partial) frame that indicates the current data frame has been suspended and not completely transmitted, Para [0066-67] and Su discloses an AP transmits a TXOP handover enforcement message to the station, Para [0041], the station sends a frame back to the AP transferring the TXOP to the AP and AP then has TXOP rights, Para [0048]/Fig. 2.  This means the AP will not send the trigger (second DCI disclosed by Zhou) to the other wireless devices, until the first UE transfers the TXOP rights to the AP with a suspended frame indicator (pre-emption information).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Grishaw in order to notify receiving party that it has received only a partial frame and should act accordingly such as waiting for the rest of the frame and utilize Su in order to improve resource utilization by allowing an AP to become the TXOP holder when contention for a channel is strong.
Regarding claim 2, Iyer discloses the AP of claim 1, but not explicitly wherein the at least one processor is configured to send the preemption indication in response to determining that a second wireless device has data to send that has a higher priority than data sent by the first wireless device in the data transmission.  Iyer discloses a UE can request UL transmission for URLLC, while resources have already been scheduled, Para [0252].  Zhou explicitly discloses the URLLC data has higher priority than other scheduled data and can suspend an ongoing uplink transmission of the other UE, for this higher priority transmission, Para [0193] or Para [0186] from 62/650,874.  
Regarding claim 3, Iyer discloses the AP of claim 2, wherein the at least one processor is configured to send the preemption indication in response to receiving information that the second wireless device has data to send with a latency constraint.  Iyer discloses a UE can request UL transmission for URLLC, while resources have already been scheduled, Para [0252].  
Regarding claim 4, Iyer discloses the AP of claim 1, wherein the at least one processor is configured to send the preemption indication on a periodic basis (monitoring for periodic preemption indicator, Para [0171]).
Regarding claims 5 and 20, Iyer discloses the AP/method of claim 1/19, wherein the pausing of the data transmission in response to the preemption indication preempts transmission of a remaining part of a data frame after a first part of the data frame has been transmitted in the data transmission, and the resume indication is to cause the first wireless device to continue sending the remaining part of the data frame that was preempted (the resume signaling can indicate to the UE to transmit the preempted portions of the scheduled transmission, Para [0260]).
Regarding claim 7, Iyer discloses the AP of claim 6, but not wherein the preemption information is appended to the first part of the data frame.  Grishaw discloses an end-of-frame indicator for a suspended (partial) frame that indicates the current data frame has been suspended and not completely transmitted, Para [0066-67].
Regarding claim 8, Iyer discloses the AP of claim 5, but not wherein the at least one processor is configured to: determine that the remaining part of the data frame was preempted in response to receiving further preemption information.  Grishaw discloses a frame resume indicator bit that indicates whether a data frame is a continuation, Para [0046].
Regarding claim 11, Iyer discloses the AP of claim 5, wherein the AP is configured to perform in-band full-duplex communication with the first wireless device (flexible duplex, Para [0128] and TDD emulates full duplex and FDD), wherein the preemption indication is carried in a same wireless the DCI with pause indication can be in same 20 MHz region that the UE is operating in, Para [0259]).
Regarding claim 12, Iyer discloses the AP of claim 5, wherein the AP is configured to perform multi-band full-duplex communication with the first wireless device, wherein the preemption indication is carried in a wireless channel that is different from a wireless channel used by the first wireless device in sending uplink data.  Iyer discloses the DL control channel can preempt the UL shared or control channel, Para [0254].
Regarding claim 13, Iyer discloses the AP of claim 1, wherein the first wireless device to which the preemption indication is sent is a current transmission opportunity (TXOP) holder (a first UE is scheduled resources to transmit, and therefore is the original TXOP holder but is preempted so a second UE can transmit higher priority data such as URLLC, Para [0252]).
Regarding claim 19, Iyer discloses a method performed by an access point (AP), the method comprising: sending, to a wireless device, a preemption indication to cause the wireless device to pause data transmission over a wireless channel (preemption signal is transmitted to the UE that carries a pause indicator, Para [0257] that pauses UE transmission); and sending, to the wireless device, a resume indication to cause the wireless device to resume a transmission over the wireless channel (transmission by UE is paused until a resume-signal is transmitted to the UE, Para [0257]/Fig. 50.  Also see Para [0164]/Fig. 6 of provisional 62/501,345); but does not explicitly disclose after sending the preemption indication, sending, to one or more other wireless devices, a trigger indication to trigger the one or more other wireless devices to send data in a pre-allocated resource.  Zhou discloses BS transmits first DCI to a first group of UEs indicating radio resource are preempted or reserved for another wireless device and BS transmits second DCI to the other wireless device with resource assignment that overlaps the resources from previous assignment/grant of original UEs, Para [0190]; and the references do not explicitly disclose determine that transmission of a data frame is incomplete in response to receiving, from the first wireless device, pre-emption information indicating that transmission of the data from by the first wireless device is incomplete nor sending the trigger in response to receipt of the pre-emption information.  Grishaw discloses an end-of-frame indicator for a suspended (partial) frame that indicates the current data frame has been suspended and not completely transmitted, Para [0066-67] and Su discloses an AP transmits a TXOP handover enforcement message to the station, Para [0041], the station sends a frame back to the AP transferring the TXOP to the AP and AP has TXOP rights, Para [0048]/Fig. 2.  This means the AP will not send the trigger (second DCI disclosed by Zhou) to the other wireless devices, until the first UE transfers the TXOP rights to the AP with suspended frame indicator (pre-emption information).   
Regarding claim 22, Iyer discloses a wireless device (WTRU, Para [0300]) comprising: a wireless interface (wireless interface, Para [0301]); and at least one processor (processor, Para [0314]) configured to: cause transmission, through the wireless interface, of data over a wireless channel with an access point (AP), receive, from the AP, a preemption indication, in response to the preemption indication, pause data transmission over the wireless channel (preemption signal is transmitted to the UE that carries a pause indicator, Para [0257] that pauses UE transmission); receive, from the AP, a resume indication, and in response to the resume indication, cause resumption of the data transmission over the wireless channel (transmission by UE is paused until a resume-signal is transmitted to the UE, Para [0257]/Fig. 50.  Also see Para [0164]/Fig. 6 of provisional 62/501,345); but does not explicitly disclose in response, to receiving, from the AP, a trigger indication sent by the AP after the AP has preempted data transmission of another wireless device, cause sending of data over the wireless channel in a pre-allocated resource.  Zhou discloses BS transmits first DCI to a first group of UEs indicating radio resource are preempted or reserved for another wireless device and BS transmits second DCI to the other wireless device with resource assignment that overlaps the resources from previous assignment/grant of original UEs, Para [0190]; and does not explicitly disclose the wireless device has the transmission opportunity (TXOP) nor receiving pre-emption indication after completion of the transmission of the first data frame by the wireless device.  Su discloses the station has the TXOP rights and can handover the rights to the AP when receiving the TXOP handover enforcement from the AP, Para [0009], the TXOP handover enforcement or pre-emption signal can be sent at different times, in this case after the wireless device transmitted a first data frame;			even though the wireless device is not a transmission opportunity (TXOP) holder for the wireless a first UE is scheduled resources to transmit, and therefore is the original TXOP holder but is preempted so a second UE can transmit higher priority data such as URLLC, Para [0252]). Su discloses an AP transmits a TXOP handover enforcement message to the station, Para [0041], the station sends a frame back to the AP transferring the TXOP to the AP and AP has TXOP rights, Para [0048]/Fig. 2.  Therefore the first UE is the original TXOP holder but transfer rights to the AP, where the AP will allow the higher priority second UE to transmit.	  
Regarding claim 26, Iyer discloses a method performed by a first wireless device, the method comprising: transmitting data over a wireless channel to an access point (AP); receiving, from the AP, a preemption indication; in response to the preemption indication, pausing data transmission over the wireless channel (preemption signal is transmitted to the UE that carries a pause indicator, Para [0257] that pauses UE transmission); receiving, from the AP, a resume indication, and in response to the resume indication, resuming the data transmission over the wireless channel (transmission by UE is paused until a resume-signal is transmitted to the UE, Para [0257]/Fig. 50.  Also see Para [0164]/Fig. 6 of provisional 62/501,345); but does not explicitly disclose in response, to receiving, from the AP, a trigger indication sent by the AP after the AP has preempted data transmission of another wireless device, cause sending of data over the wireless channel in a pre-allocated resource.  Zhou discloses BS transmits first DCI to a first group of UEs indicating radio resource are preempted or reserved for another wireless device and BS transmits second DCI to the other wireless device with resource assignment that overlaps the resources from previous assignment/grant of original UEs, Para [0190]; and does not explicitly disclose the wireless device has the transmission opportunity (TXOP) nor receiving pre-emption indication after completion of the transmission of the first data frame by the wireless device.  Su discloses the station has the TXOP rights and can handover the rights to the AP when receiving the TXOP handover enforcement from the AP, Para [0009], the TXOP handover enforcement or pre-emption signal can be sent at different times, in this case after the wireless device transmitted a first data frame; even though the wireless device is not a transmission opportunity (TXOP) holder for the wireless channel.  Iyer discloses a first UE is scheduled resources to transmit, and therefore is the original TXOP holder but is preempted so a second UE can transmit higher priority data such as URLLC, Para [0252]). Su discloses an AP transmits a TXOP handover enforcement message to the station, Para [0041], the station sends a frame back to the AP transferring the TXOP to the AP and AP has TXOP rights, Para [0048]/Fig. 2.  Therefore the first UE is the original TXOP holder but transfer rights to the AP, where the AP will allow the higher priority second UE to transmit.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 1/4/2020 have been fully considered but they are considered moot.  Applicant argues the references do not disclose the limitations.  Applicant cites the prior action that Iyer and Zhou do not disclose the limitation where in response to receipt of the pre-emption information, send, to one or more other wireless devices, a trigger indication to trigger the one or more other wireless devices to send data in a pre-allocated resource.  The office action stated Grishaw and Su did disclose this limitation but Applicant argues they do not.  Applicant misinterprets the rejection and states the TXOP handover enforcement message from Su is equated to the trigger indication.  The Applicant continues the argument based on this incorrect interpretation of the rejection.   							In response, the Examiner will further clarify the rejection.  The claims are broadly about an AP stopping a first, lower priority, device from transmitting using previously allocated resources, so that a higher priority device(s), can use those resources instead and once the higher priority device(s) are done, the first device can resume transmission.  Applicant appears to interpret the TXOP handover enforcement message as being the trigger message but this is not correct, as the TXOP handover enforcement message can be more accurately equated to the pre-emption indication, even though both Iyer and Zhou disclose this “pre-emption indication” message (which basically tells the original UE to stop/pause 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461